DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's election with traverse of Group I invention filed on 15 April 2022 is acknowledged.  The traversal is on the ground(s) that applicants request full examination of both groups I and II inventions as the search and examination of the constructs, antibodies, and compositions thereof would be co-extensive and, in any event, would involve such interrelated art that the search and examination of the both groups can be made without undue burden on the examiner; or in the alternative, request rejoinder of Group I and Group II upon allowance of the claims of Group I. 
This is not found persuasive for the following reasons: first, any search of the prior art in regard to one group will not necessarily reveal information related to the other groups.  For example, a search of a polypeptide would not necessarily reveal information about the polynucleotide encoding the polypeptide or an antibody thereto.  Additionally, a search is aimed to find references which would render the invention obvious, as well as references directed to anticipation of the invention.  Therefore, a search for one group is not adequate as to revealing references anticipating the other groups.  Thus, independent searches of relevant literature in different areas of subject matter are required for different groups, which constitute undue burden.  Further, the restriction is based on lack of unity of invention, wherein the products of groups I and II are directed to distinct chemical entities sharing neither structure nor function, therefore, they do not share the same or corresponding technical feature, and are not so linked as to form a single general inventive concept under PCT Rule 13.1.  Furthermore, there is no such a requirement, according to MPEP, that two distinct products sharing neither structure nor function should be rejoined at allowance.  
Applicant's further election of the canine IL-31 filed on 15 April 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Applicant's species election of the IL-31 immunogen construct of SEQ ID NO:84 comprising the "Th epitope" of SEQ ID NO:25 and the "B cell epitope" of SEQ ID NO:12, filed on 15 April 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Note, while applicants stated “[A]lthough it does not appear to have been requested, if a more specific election is required, e.g. a specific SEQ ID of IL-31 immunogen construct…”, such a specific election is required, which was set forth in the last Office Action mailed on 2/18/2022, on pages 4-5.  
The requirements are still deemed proper and are therefore made FINAL.

Currently, claims 1-17 are pending, and claims 1-13 are under consideration to the extent that they read on the elected sequences. Claims 14-17 are withdrawn from further consideration as being drawn to a non-elected invention. 

Formal Matters:
Priority acknowledgement
This application is a national stage entry (371) of PCT/US18/65025 with the international filing date of 12/11/2018, which claims benefit of U.S. provisional application62597130 filed 12/11/2017, which is acknowledged.  

Claims
Claims 1, 2, 4-6 and 13 are objected to for encompassing a non-elected subject matter: human and murine IL-31 sequences.  The applicant is required to amend the claims to read only upon the elected invention.

Claims 11 and 12 are objected to for the following informalities, appropriate correction is required:
Claim 11 recites “a peptide immunogen construction according to claim 1; “the peptide immunogen construction according to claim 1” since it is a dependent claim.
Claim 12 recites “a. a peptide immunogen construct according to claim 1”; the following is suggested: “a. the peptide immunogen construct according to claim 1” since it is a dependent claim.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is indefinite for the recitation “a heterologous spacer” because it is unclear what the term encompasses, and either the specification nor the claim provides a definition for the term.  The metes and bounds of the claim, therefore, cannot be determined.  The following is suggested: “a heterologous spacer comprising amino acid residue(s)”.  
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over C. Wang (US 2014/0271690, 9/18/2014), and in view of Bammert et al. (US 2013/0022616, 1/24/2013).
Wang discloses Aβ peptide immunogen constructs, peptide compositions comprising these Aβ peptide immunogen constructs and mixtures thereof, pharmaceutical compositions including vaccine formulations comprising these Aβ peptide immunogen constructs, with the individual Aβ peptide immunogen constructs having the N-terminus of the Aβ peptide as the B cell (B) epitopes linked through spacer residue(s) to heterologous T helper cell (Th) epitopes derived from pathogen proteins that act together to stimulate the generation of highly specific antibodies directed against the N-terminus of the Aβ peptide offering protective immune responses to patients at risk for, or with, Alzheimer's Disease (abstract, for example).  Additionally, Wang teaches the Aβ peptide immunogen construct formula: (N-terminal fragment of Aβ1-42 peptide)-(A)o-(Th)-X; wherein (N-terminal fragment of Aβ1-42 peptide) is a B cell epitope from Aβ comprising about 10 to about 14 amino acid residues selected from the group consisting of SEQ ID NOs: 4, 5, and 6; each A is independently an amino acid or a linking group selected from the group consisting of an amino acid, Lys-, Gly-, Lys-Lys-Lys-, (α, ε-N)Lys, and ε-N-Lys-Lys-Lys-Lys (SEQ ID NOs: 32); each Th comprises an amino acid sequence that constitutes a helper T cell epitope selected from the group consisting of SEQ ID NOs: 34, 37, 38, 40 to 47 and functional immunological analogues thereof; X is an α-COOH or α-CONH2 of an amino acid; and o is from 0 to about 4; and a vaccine composition thereof, wherein the Aβ peptide immunogen is mixed with an CpG oligodeoxynucleotide (ODN) to form a stabilized immunostimulatory complex (pages 13-14, [0172] - [0177] and [0195]), wherein Wang’s helper T cell epitope of SEQ ID NO:46 is 100% identical to the present Th epitope of SEQ ID NO:25 (elected).  
Wang does not specifically teach a pharmaceutical or vaccine composition comprising a canine IL-31 fragment as the B cell epitope in the formula, which comprises about 15 to about 75 amino acids of SEQ ID NO:1.
Bammert teaches that the prevalence of atopic dermatitis is estimated to be 10% of the total canine population; that IL-31 is involved in dermatitis, pruritic skin lesions, allergy and airway hypersensitivity; and that the observations support the hypothesis that IL-31 plays a significant role in both pruritic and allergic conditions, and  it would be desirable to provide a therapeutic antibody against the canine IL-31 useful for treating a pruritic condition and/or an allergic condition in dogs (pages 1-2, [0003], [0005] and [0011]).  Additionally, Bammert teaches specific monoclonal antibodies to a canine IL-31 (SEQ ID NO:32, for example) and compositions thereof, which would be useful for treating a pruritic and/or allergic condition in dogs, wherein the specific monoclonal antibody clones 11E12, 34D03 and 19D07 were selected for further characterization (pages 19-20, Example 1, for example); and that truncation analysis of canine IL-31 revealed amino acid residues (annotated in FIG. 15 between positions 80 and 122) are involved in binding 11E12 and 34D03 antibodies, which are neutralizing antibodies; and fine mutational analysis using alanine scanning revealed that ASP77, LYS78, ILE81, ASP82, and ILE85 of the full-length IL-31 construct all impact binding of 11E12 or 34D03 indicating this region most likely defines the epitope responsible for recognition by these antibodies (page 25, [0343]; and Fig. 15).  Note, amino acid residues 80 to 122 in Bammert’s Fig. 15 are numbered based on the mature cIL-31, and correspond to amino acids 98-144 of SEQ ID NO: 32; and the present IL-31 fragment of SEQ ID NO:12 (elected B cell epitope) comprises this fragment of Bammert with 100% sequence identity, and is 98.% identical to the corresponding region in Bammert’s SEQ ID NO:32 (see attached sequence alignment below).  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to make an immunogen construct comprising a canine IL-31 fragment as the B cell epitope such as Bammert’s canine IL-31 fragment shown in Fig. 15 using Wang’s immunogen construct formula by replacing the Aβ peptide fragment with Bammert’s canine IL-31 fragment; and to make a pharmaceutical or vaccine composition thereof, wherein the spacer is a Lys (for example), and the Th epitope is Wang’s helper T cell epitope of SEQ ID NO:46; and wherein the pharmaceutical or vaccine composition comprises the immunogen construct mixed with an CpG oligodeoxynucleotide, following the teachings of Wang and Bammert.  The person of ordinary skill in the art would have been motivated to do so for better stimulation of generating highly specific antibodies to IL-31 in the dogs with atopic dermatitis, hence for better efficacy in the disease treatment, and reasonably would have expected success because Wang specifically teaches that B cell epitopes linked through spacer residue(s) to heterologous Th epitopes derived from pathogen proteins (the formula) can act together to stimulate the generation of highly specific antibodies, and has demonstrated such with the individual Aβ peptide immunogen constructs; and making a fusion protein had been the routine in the art.   
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion:
No claim is allowed.
Claim 4 is objected to as being dependent upon a rejected base claim.



Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
6/28/22
	
	
	


Sequence search result

RESULT 31
US-13-536-081A-32
; Sequence 32, Application US/13536081A
; Patent No. 8790651
; GENERAL INFORMATION
;  APPLICANT: Zoetis LLC
;  APPLICANT:Bammert, Gary F.
;  APPLICANT:Dunham, Steven A.
;  TITLE OF INVENTION: INTERLEUKIN-31 MONOCLONAL ANTIBODY
;  FILE REFERENCE: PC71750
;  CURRENT APPLICATION NUMBER: US/13/536,081A
;  CURRENT FILING DATE: 2012-06-28
;  PRIOR APPLICATION NUMBER: 61/510,268
;  PRIOR FILING DATE: 2011-07-21
;  NUMBER OF SEQ ID NOS: 80
;  SOFTWARE: PatentIn version 3.4
; SEQ ID NO 32
;  LENGTH: 159
;  TYPE: PRT
;  ORGANISM: Canis familiaris
US-13-536-081A-32

  Query Match             98.4%;  Score 315;  DB 9;  Length 159;
  Best Local Similarity   98.4%;  
  Matches   63;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 AILPYFRAIRPLSDKNIIDKIIEQLDKLKFQHEPETEISVPADTFECKSFILTILQQFSA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         86 AILPYFRAIRPLSDKNIIDKIIEQLDKLKFQHEPETEISVPADTFECKSFILTILQQFSA 145

Qy         61 SLES 64
               |||
Db        146 CLES 149